Citation Nr: 1127695	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-00 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran had active service from November 1953 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans (VA) Regional Office (RO) in Buffalo, New York.

In November 2010, the Board held that new and material evidence had been presented to reopen the claim of entitlement to service connection for a psychiatric disorder and remanded the matter for additional evidentiary development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD and schizophrenia.

The record demonstrates current diagnoses of PTSD and schizophrenia.  The Board remanded the matter in November 2010 such that the Veteran be afforded a VA examination to determine whether a psychiatric disorder, to include schizophrenia, had it onset in service or was caused or aggravated by the Veteran's active service.  Additionally, the Board remanded the matter to ascertain whether the Veteran's stressors, which have been conceded, support a current diagnosis of PTSD and if so, whether such diagnosis is attributable to the stressful in-service events.

The Veteran failed to report for a VA examination scheduled in December 2010.  In January 2011, the Veteran asked to be rescheduled for an additional examination.  He explained that he was unable to attend his VA examination scheduled on December 22, 2010, because of severe weather conditions.  He had reportedly attempted to reschedule on the morning of the examination; however, he was informed that his claims file would be returned to the Appeals Management Center.  

In this case, the Veteran has provided a good cause explanation for his failure to attend the scheduled examination.  He sought to be rescheduled reasonably soon after the time of the original examination.  Given this, and considering that the examination would be very helpful in the adjudication of the claim, the matter should be remanded in order to afford the Veteran an additional opportunity to present for a VA examination with an appropriate examiner.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claim for a psychiatric disability, to include PTSD and schizophrenia.

2.  Thereafter, the RO should arrange for the Veteran to be scheduled for a VA examination in connection with his claim. If a psychiatrist is not available to conduct the examination, an examination by a mental health professional qualified to conduct such an examination should be arranged. The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the examination. The examination report must include responses to the each of the following items:

a. Based on a review of the claims folder and the examination findings, provide a diagnosis of any psychiatric disorder(s) that are present, including PTSD and schizophrenia.

b. If a psychiatric disorder is found, state a medical opinion as to the likelihood (at least as likely as not, i.e., is there a 50/50 chance) that it is etiologically related to or began during the Veteran's active military service, as opposed to its being due to some other factor or factors.

c. If the examiner determines that the Veteran suffers from PTSD, he or she should accept the Veteran's statements as to his in-service guard duty.  The examiner should comment as to whether that claimed stressor is adequate to support a diagnosis of PTSD; and 2) whether it is at least as likely as not that the Veteran's current PTSD disability is related to the claimed stressor.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, the RO should readjudicate the claim of entitlement to service connection for a psychiatric disability, to include PTSD and schizophrenia, on the merits. If the claim is denied, a supplemental statement of the case must be issued, and the appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


